               1
                     Rodney J. Key, SBN 125308
               2     LAW OFFICES OF RODNEY J. KEY
                     1428 West Street
               3
                     Redding, CA 96001
               4     Telephone: (530) 242‐2133
                     FAX: (530) 242‐2135
               5
                     E‐Mail: rjkeylaw@yahoo.com
               6
                     Attorney for Plaintiff
               7
                     TYLER HALVERSON
               8
                                                UNITED STATES DISTRICT COURT
               9
               10             EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
               11

               12
                     TYLER HALVERSON,                                   NO. 2:19‐cv‐01272‐TLN‐DMC
               13                                                       (Shasta County Superior Court Case No. 192556)

               14                         Plaintiff,                    [Assigned to Hon. Troy L. Nunley]
               15
                                                                        ORDER GRANTING
               16                                                       REQUEST FOR TELEPHONIC
                                                                        APPEARANCE AT MOTION
               17
                                                                        HEARING
               18

               19
                     vs.
               20

               21    PERMANENT GENERAL ASSURANCE                        Date: September 19, 2019
                     CORPORATION also known as                          Time: 2:00 p.m.
               22    THE GENERAL INSURANCE,                             Ctrm: 2
               23    and DOES 1 through 50, inclusive,                        U.S. District Court
                                                                              501 I Street, 15th Floor
               24                         Defendants.                         Sacramento, CA 95814
               25
                                                                        Trial Date: None Set
               26    ___________________________________/
               27
                                                               1
               28
RODNEY J. KEY        [PROPOSED] ORDER GRANTING REQUEST FOR TELEPHONIC APPEARNANCE AT MOTION HEARING
   Attorney at Law
  1428 West Street
                                                                        HALVERSON v. PERMANENT GENERAL
 Redding, CA 96001                                                           Case No.: 2:19-cv-01272-TLN-DMC
FAX: 530.242.2135
 TEL: 530.242-2133
               1

               2            IT IS HEREBY BY ORDERED that counsel for Plaintiff TYLER HALVERSON,
               3
                     Rodney J. Key, is granted authorization to appear telephonically at the motion hearing
               4
                     currently scheduled for Thursday, September 19, 2019, at 2:00 p.m. in Courtroom 2.
               5

               6

               7

               8
                     Dated: September 9, 2019
               9
               10

               11
                                                                    _____________________________________
               12                                                          HON. TROY L. NUNLEY
               13

               14

               15

               16

               17

               18

               19
               20

               21

               22

               23

               24

               25

               26

               27
                                                               2
               28
RODNEY J. KEY        [PROPOSED] ORDER GRANTING REQUEST FOR TELEPHONIC APPEARNANCE AT MOTION HEARING
   Attorney at Law
  1428 West Street
                                                                        HALVERSON v. PERMANENT GENERAL
 Redding, CA 96001                                                           Case No.: 2:19-cv-01272-TLN-DMC
FAX: 530.242.2135
 TEL: 530.242-2133
               1

               2

               3
               4

               5

               6

               7

               8

               9
               10

               11

               12

               13

               14

               15

               16

               17

               18

               19
               20

               21

               22

               23

               24

               25

               26

               27
                                                               3
               28
RODNEY J. KEY        [PROPOSED] ORDER GRANTING REQUEST FOR TELEPHONIC APPEARNANCE AT MOTION HEARING
   Attorney at Law
  1428 West Street
                                                                        HALVERSON v. PERMANENT GENERAL
 Redding, CA 96001                                                           Case No.: 2:19-cv-01272-TLN-DMC
FAX: 530.242.2135
 TEL: 530.242-2133
